Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 1 of 27




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-01724-CMA-NYW

   OTTER PRODUCTS, LLC,

   Plaintiff,

   v.

   STAGE TWO NINE, LLC, and
   JUSTIN L’HEUREUX,

   Defendants.


                  RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

   Magistrate Judge Nina Y. Wang

           This matter comes before the court on Defendants Stage Two Nine, LLC and

   Justin L’Heureux’s (“STN” and “Mr. L’Heureux” individually; collectively “Defendants”)

   Motion to Dismiss Under FRCP 12(b)(6) and 12(b)(1) (“Motion to Dismiss”) [#12, filed

   August 20, 2018]. Pursuant to the Order Referring Case and Memorandum dated August

   28, 2018 [#15; #16], the Motion to Dismiss was referred to the undersigned Magistrate

   Judge. After carefully reviewing the Motion to Dismiss, the parties’ briefing, the entire

   case file, and the applicable case law, I respectfully RECOMMEND that the Motion to

   Dismiss be GRANTED IN PART AND DENIED IN PART.

                                           BACKGROUND

           Otter Products LLC (“Otter” or “Plaintiff”) is a Colorado-based company in the

   business of developing and selling protective cases for mobile electronic devices and

   accessories.    [#1 at ¶ 3].   Justin L’Heureux is a photographer with a longstanding
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 2 of 27




   relationship with Otter.     [Id. at ¶ 14]. Stage Two Nine, LLC is a California corporation

   controlled by Defendant L’Heureux that purports to own certain copyrights and interests

   in Mr. L’Heureux’s photographic and video works.

             Plaintiff identifies four different categories of photographic images at issue in this

   action.     In 2015, Otter and Mr. L’Heureux entered into an independent contractor

   arrangement (“ICA”) for promotional photo shoots (“the ICA photos”). [Id. at ¶¶ 15, 16–

   24]. Mr. L’Heureux was paid approximately $306,726 for the ICA photos. [Id.]. In 2016,

   Otter terminated the ICA due to changes in its business. From 2016 to May 2018, Otter

   utilized Mr. L’Heureux’s services on a case-by-case basis either contracting with him

   directly (“the Project Specific Images”) or through third party, Verity Hoskins Production

   (“VHP”) (“the VHP images”). [Id. at ¶¶ 25–31]. Otter paid $69,377.20 for the Project

   Specific Images through direct invoicing by Mr. L’Heureux. [Id. at ¶ 31]. Otter and VHP

   entered its own ICA with VHP, and Mr. L’Heureux’s charges were included in the VHP

   invoicing. [Id. at ¶ 39]. Otter believes that Mr. L’Heureux was paid $145,738 for the VHP

   Images. [Id. at ¶¶ 15, 32–41].

             In early 2018, Plaintiff and Defendant L’Heureux entered into another agreement

   for a photo shoot, this time in Alaska (“Alaska Images”) and using the third-party Smith x

   Union (“Union”). [Id. at ¶¶ 42–50]. After Mr. L’Heureux conducted this photo shoot, Otter

   notified Mr. L’Heureux that it would no longer be using his services for future shoots and

   it was ending the Parties’ business relationship. [Id. at ¶ 47]. Otter paid Smith x Union in

   whole, and believes that Smith x Union has paid Mr. L’Heureux in full. [Id. at ¶¶ 45-46].

   Nevertheless, Defendants refused to turn over the Alaska Images to Otter unless it


                                                       2
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 3 of 27




   received additional payment from Otter. 1 [Id. at ¶ 50]. Otter alleges that Mr. L’Heureux

   alleged through counsel that he has sole ownership of the copyrights of certain of the

   above-described photographic images, Plaintiff is infringing on his copyright, and Otter’s

   continued use of such images constitutes copyright infringement. [Id.]. In that same

   correspondence from counsel, Mr. L’Heureux threatened to bring a copyright infringement

   suit against Otter. [Id.]. Otter does not specify to which images Mr. L’Heureux is claiming

   entitlement, and did not attach the correspondence as part of the Complaint.

          Otter filed this action on July 6, 2018, asserting five claims for relief. See [#1]. The

   first claim is for declaratory judgment and contains seven distinct subparts. [Id. at ¶ 57].

   Specifically, Otter seeks a declaration that: (a) the ICA and VHP Images are “works made

   for hire” under the Copyright Act and as such are the sole and exclusive property of

   Plaintiff; (b) Plaintiff has a non-exclusive, irrevocable, worldwide implied license to use, in

   its sole discretion, the Project Specific Images and Alaska Images (“Implied License”); (c)

   L’Heureux does not own the sole and exclusive copyright for the Project Specific Images,

   VHP Images, or Alaska Images; (d) Otter has not exceeded the scope of the Implied

   License; (e) Otter has not infringed any copyright ownership or intellectual property rights

   in the ICA and VHP images by virtue of the Implied License; (f) that Plaintiff, pursuant to

   the Implied License, has the right to possess and use the Alaska Images; (g) that, in the

   alternative, all images herein described are governed by the now-terminated ICA and/or



   1 Defendants claim that “a hard drive with the [Alaska] images was delivered (under
   protest and a reservation of rights) three days before Otter nevertheless insisted on
   serving the Complaint,” [#12 at 14], and Mr. L’Heureux’s affidavit states that he delivered
   the photos on July 12, 2018. [#12-1 at ¶ 3].
                                                     3
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 4 of 27




   VHP arrangements such that Otter owns sole and exclusive intellectual property rights in

   the resulting photos pursuant to the work-for-hire provisions. [Id.]. 2 Otter brings four other

   state law claims relating solely to the Alaska Images.

          Claim 2 is a breach of contract claim for the non-delivery of the Alaska Images.

   [Id. at ¶¶ 58–63]. Claim 3 is for statutory civil theft premised on the non-delivery of the

   Alaska Images. [Id. at ¶¶ 64–68]. Claim 4 is for conversion and Claim 5 is for unjust

   enrichment, both of which concern the Alaska Images. [Id. at ¶¶ 69–77]. Otter brings

   these state claims under this court’s supplemental jurisdiction, arguing that Claims 2 to 5

   derive from the same common nucleus of fact as Claim 1, which Plaintiff asserts is

   covered both by federal question jurisdiction, as it requires interpretation of the Copyright

   Act, and diversity jurisdiction, since the parties are completely diverse and the amount in

   controversy allegedly exceeds $75,000. [Id. at ¶¶ 7, 8]. Though only Claim 1 denotes as

   such, presumably all claims are directed at both Defendants.

          Defendants moved for dismissal on August 20, 2018, arguing primarily that Claim

   1 fails because Otter has not met the registration requirement in 17 U.S.C. § 411(a), which

   requires registration as a precondition to “a civil action for infringement.” [#12 at 7–9].

   Defendants further argue that Claims 3 and 4 fail to state a claim under the economic loss

   rule. [Id. at 9–13]. Defendants argue that the unjust enrichment claim fails because it is

   duplicative of the others. [Id. at 13–14]. Finally, Defendants challenge the subject matter

   jurisdiction of all four state-law claims premised on the failure of the declaratory judgment



   2 The court will refer to these sub-parts of Claim 1 in the following format: (1)(letter)—e.g.,
   (1)(f).
                                                     4
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 5 of 27




   claim. [Id. at 14–15]. Specifically, Defendants contend that there is no supplemental

   jurisdiction over the state-law claims because Claim 1 fails as described above and

   Plaintiff does not plead that there is diversity jurisdiction over the four state law claims;

   even if Plaintiff had alleged diversity jurisdiction over those claims, that assertion would

   fail as the amount in controversy over the state law claims does not exceed $75,000. [Id.

   at 15]. Defendants represent that they have turned over the Alaska Images under protest

   and subject to a reservation of rights. [Id.; #12-1 at ¶ 3].

          Otter filed a Response on September 12, 2018. [#24]. In it, Otter argues that the

   registration requirement only applies to claims for infringement, not the claims at issue

   which seek merely to clarify the rights of the parties regarding copyright ownership and

   use. [Id. at 3–5]. Insofar as Defendants’ argument is premised on registration as a

   jurisdictional prerequisite, that proposition was directly rejected by the United States

   Supreme Court in Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010). [Id. at 5–8].



                                          LEGAL STANDARDS

   I.     Subject Matter Jurisdiction

          With respect to its first claim for declaratory judgment, Plaintiff invokes the court’s

   federal question subject matter jurisdiction pursuant to the Copyright Act, 17 U.S.C. § 501

   et seq., and diversity jurisdiction pursuant to 28 U.S.C. § 1332. [#1 at ¶ 7]. Otter further

   contends that the court has supplemental jurisdiction over the related Colorado state law

   claims identified in Claims 2-5. [Id. at ¶ 8].




                                                     5
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 6 of 27




            A.    Arising Under Copyright Law

            Though Defendants did not argue in their affirmative Motion to Dismiss that

   Plaintiff’s Declaratory Judgment claim failed to “arise under” the federal Copyright Act to

   confer subject matter jurisdiction, on Reply, they contend that “a declaratory relief claim

   to declare non-infringement based upon an implied exclusive license presents no federal

   question.” [#25 at 5]. Courts are obliged to consider the presence or absence of subject

   matter jurisdiction sua sponte even if not raised by the parties. Ruhrgas AG v. Marathon

   Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be policed by the

   courts on their own initiative even at the highest level.”). The United States Court of

   Appeals for the Tenth Circuit (“Tenth Circuit”) has adopted a test from the Second Circuit

   to determine whether a claim arises under the Copyright Act: “[A] suit ‘arises under’ the

   Copyright Act if: (1) the complaint is for a remedy expressly granted by the Act, e.g., a

   suit for infringement or, (2) the complaint asserts a claim requiring construction of the

   Act.” 1mage Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1050 (10th Cir.

   2006).

            B.    Declaratory Judgment Regarding Copyright Infringement

            The Declaratory Judgment Act of 1934 (“Declaratory Judgment Act”) provides that

   “[i]n a case of actual controversy,” a federal court “may declare the rights and other legal

   relations of any interested party seeking such declaration, whether or not further relief is

   or could be sought.” 28 U.S.C. § 2201(a). Declaratory judgment actions must satisfy the

   Article III case or controversy requirement just as any other case must. Aetna Life Ins.

   Co. v. Haworth, 300 U.S. 227, 239–40 (1937) (upholding constitutionality of Declaratory


                                                   6
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 7 of 27




   Judgment Act by interpreting the Declaratory Judgment Act to require an Article III case

   or controversy). “Basically, the question in each case is whether the facts alleged, under

   all the circumstances, show that there is a substantial controversy, between parties

   having adverse legal interests, of sufficient immediacy and reality to warrant the issuance

   of a declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

   (2007) (quoting Md. Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).

          C.     Jurisdiction Over State Law Claims

          Diversity Jurisdiction. A federal court may exercise jurisdiction over a non-

   federal question claim if the litigants are completely diverse and the amount in controversy

   exceeds $75,000. 28 U.S.C. § 1332(a). For cases commenced in federal court, the

   amount in controversy is that claimed by the Plaintiff if made in good faith and supported

   by the underlying factual allegations. Adams v. Reliance Standard Life Ins. Co., 225 F.3d

   1179, 1183 (10th Cir. 2000). It must appear to a legal certainty that the claim is really for

   less than the jurisdictional amount to justify dismissal. Id.

          Supplemental Jurisdiction. A federal court has the discretion to exercise

   supplemental jurisdiction over claims that are incidental to federal question claims that

   are properly before the court and over which it would normally lack jurisdiction so long as

   the supplemental claims arise from a “a common nucleus of operative fact” such that a

   litigant “would ordinarily be expected to try them all in one judicial proceeding.” United

   Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966); Sullivan v. Scoular Grain Co.

   of Utah, 930 F.2d 798, 803 (10th Cir. 1991). This jurisdiction extends to “claims having a

   factual and logical dependence on ‘the primary lawsuit’” so long as that “primary suit” has


                                                    7
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 8 of 27




   a sufficient and independent basis for federal jurisdiction. Peacock v. Thomas, 516 U.S.

   349, 355 (1996).

          The authority to hear such claims is premised on a two-part test: (1) the federal

   claim must have substance sufficient to confer subject matter jurisdiction on the court and

   (2) “the state and federal claims must derive from a common nucleus of operative fact.

   Gibbs, 383 U.S. at 725; Sullivan, 930 F.2d at 803. A court may hear such supplemental

   claims; it is not obliged to. Id. (referring to supplemental jurisdiction as a “doctrine of

   discretion”).

          D.       Rule 12(b)(6)

          Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim

   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under

   Rule 12(b)(6), the court must “accept as true all well-pleaded factual allegations . . . and

   view these allegations in the light most favorable to the plaintiff.” Casanova v. Ulibarri,

   595 F.3d 1120, 1124 (10th Cir. 2010) (quoting Smith v. United States, 561 F.3d 1090,

   1098 (10th Cir. 2009)). A plaintiff may not rely on mere labels or conclusions, “and a

   formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 555 (2007). Rather, “a complaint must contain sufficient factual

   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

   v. Iqbal, 556 U.S. 662, 677 (2009); see also Robbins v. Oklahoma, 519 F.3d 1242, 1247

   (10th Cir. 2008) (explaining that plausibility refers “to the scope of the allegations in a

   complaint,” and that the allegations must be sufficient to nudge a plaintiff’s claim(s)

   “across the line from conceivable to plausible.”). To state a claim that is plausible on its


                                                    8
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 9 of 27




   face, a complaint must “sufficiently alleges facts supporting all the elements necessary to

   establish an entitlement to relief under the legal theory proposed.” Forest Guardians v.

   Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

                                           ANALYSIS

   I.     Subject Matter Jurisdiction

          The court begins, as it must, with Defendants’ arguments related to subject matter

   jurisdiction. Though not the focus of Defendants’ arguments, this court first considers

   whether the Complaint presents any federal question arising under the Copyright Act, and

   then considers Defendants’ main argument, that § 411(a)’s registration requirement is a

   bar to this action.

          A.     Arising Under Copyright Law

          In this case, Otter offers seven distinct bases for declaratory relief. Defendants

   argue Otter’s claim for declaratory relief based on an implied license presents no federal

   question. [#25 at 5]. Applying the relevant formulation adopted by the Tenth Circuit, this

   court has satisfied itself that at least some portions of Otter’s Declaratory Judgment arise

   under the Copyright Act. To arise under the Copyright Act, a claim must either seek relief

   provided by the Act or be pleaded in such a manner as to require substantive construction

   of the Act:

          [A]n action ‘arises under’ the Copyright Act if and only if the complaint is for
          a remedy expressly granted by the Act, e.g., a suit for infringement or for
          the statutory royalties for record reproduction, or asserts a claim requiring
          construction of the Act . . . or, at the very least and perhaps more doubtfully,
          presents a case where a distinctive policy of the Act requires that federal
          principles control the disposition of the claim. The general interest that
          copyrights, like all other forms of property, should be enjoyed by their true
          owner is not enough to meet this last test.

                                                    9
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 10 of 27




          T.B. Harms Co. v. Eliscu, 339 F.2d 823, 828 (2d Cir. 1964), cert. denied,
          381 U.S. 915 (1965) (citations omitted).

          The T.B. Harms formulation has been approvingly cited and applied in the Tenth

   Circuit even before 1mage adopted it. See 1mage, 459 F.3d at 1049 (citing T.B. Harms,

   among others, and stating “[w]e agree with that authority”) Oklahoma Nat. Gas Co. v.

   LaRue, 156 F.3d 1244 (Table) (10th Cir. 1998) (referring to the T.B. Harms formulation

   as “now well accepted”); Shepard’s McGraw-Hill, Inc. v. Legalsoft Corp., 769 F. Supp.

   1161, 1166 (D. Colo. 1991) (applying the “well-established rule” set forth in T.B. Harms).

   Applying this test, at least three of Plaintiff’s declaratory claims arise under the Copyright

   Act and provide the court with a basis for the exercise of supplemental jurisdiction over

   the remainder of the suit.

          Claim 1(a) asks this court to declare that the ICA and VHP Images are

   copyrightable “works made for hire” under § 101 of the Copyright Act, that such images

   are the sole and exclusive property of Otter, and finally that “all right, title and interest in

   such images have been irrevocably assigned, transferred, conveyed, and delivered to

   Plaintiff.” [#1 at ¶¶ 16–24; 57]. Characterizing something as a “work for hire” in a contract

   is typically—though not always—sufficient, as “work for hire” is a statutorily defined term.

   As pled, this claim would require this court to interpret the statutory “work made for hire”

   provision, and thus Claim (1)(a) arises under the Copyright Act pursuant to T.B. Harms.

   See JustMed, Inc. v. Byce, 600 F.3d 1118, 1124 (9th Cir. 2010) (applying T.B. Harms and

   holding that “federal jurisdiction may be appropriate if resolution requires application of

   the work-for-hire doctrine of the Copyright Act”); Pastime LLC v. Schreiber, No. 16-CV-


                                                     10
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 11 of 27




   8706 (JPO), 2017 WL 6033434, at *5 (S.D.N.Y. Dec. 5, 2017) (holding that an allegation

   of ownership under the work made for hire provision arose under the Act and gave subject

   matter jurisdiction). Cf. Rogers v. Yonce, No. 07-CV-704-GKF-PJC, 2008 WL 2853207,

   at *10 (N.D. Okla. July 21, 2008) (claim did not arise under the Act when claim for

   ownership was based solely on the written agreement between the parties); Estate

   Examinations Co. v. ECG Enterprises, Inc., No. 06-CV-3024 (JFB), 2006 WL 3248003,

   at *3 (E.D.N.Y. Nov. 7, 2006) (same). 3 Similarly, in Claim 1(c), Otter asks the court to

   declare that Defendants do not “do not control sole and exclusive copyright ownership

   over the Project Specific Images, VHP Images, or Alaska Images under the Copyright

   Act.” [#1 at ¶ 57]. While this claim could be more artfully pled, this court construes it as

   asserting a claim for ownership under the Copyright Act, rather than a particular

   contractual grant. Accordingly, this court finds that Claims 1(a) and 1(c) arise under the

   Copyright Act.

          Claim (1)(e) also asks the court to declare that Plaintiff has not infringed any of

   Defendants’ copyrights in the ICA or VHP Images because of the purported Implied

   License. [#1 at ¶ e]. Precedent from the Tenth Circuit directs this court to examine the

   character of the declaratory-defendant’s putative claim when evaluating whether the claim

   arises under federal law. Devon Energy Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc.,



   3
    Plaintiff could have brought this as a state law claim for breach of contract, but because
   Plaintiff asserts a claim for relief which requires the court to interpret the Copyright Act
   and not the contract between the parties, this court concludes that Claim (1)(a) arises
   under the Copyright Act. See Effects Assocs., Inc. v. Cohen, 817 F.2d 72, 73 (9th Cir.
   1987) (noting that a Plaintiff may have the option of bringing a claim under solely state
   law provisions or in a manner arising under Copyright Act).
                                                   11
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 12 of 27




   693 F.3d 1195, 1203 (10th Cir. 2012); Cardtoons, L.C. v. Major League Baseball Players

   Ass’n, 95 F.3d 959, 964 (10th Cir. 1996). The claim against which Otter brings this

   defense/claim is an action for copyright infringement under 17 U.S.C. § 501(a) which

   arises under the Act. Thus, the addition of the non-infringement issue makes this claim

   arises under the Act even though other relief sought in Claim 1 may not.

          B.     Copyright Registration as a Prerequisite to Suit

          Defendants’ main argument that Otter’s claim for declaratory relief is premature,

   as “anticipatory to a perceived threat of suit for copyright infringement.” [#12 at 7]. While

   the characterizations of “premature” and “anticipatory” might otherwise invoke an analysis

   with respect to ripeness, the sole argument presented by Defendants’ Motion to Dismiss

   is that copyright registration is a prerequisite to suit, and because Defendants have not

   registered a copyright as to any of the images at issue, Otter may not proceed with Claim

   1. [Id. at 8]. Defendants’ affirmative motion did not include any substantive discussion of

   ripeness (except as implicated by the registration issue) and indeed, did not include the

   term “ripeness.”    [#12].   On Reply, in response to an argument made by Plaintiff,

   Defendants make passing reference to ripeness. [#25 at 2]. But again, they contend that

   “[u]nless and until registration occurs, Otter is at best seeking to avoid the aim of an

   unloaded gun” [id.]—presumably contending (though not explicitly argued) that there is

   not a reasonable apprehension of suit absent registration. While this court is not obligated

   to consider arguments raised for the first time on Reply, it notes that Otter first raised the

   issue and had a fair opportunity to address it. Therefore, the court considers both theories




                                                    12
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 13 of 27




   in its analysis of whether Otter may proceed with this action absent registration of

   copyrights by Defendants.

          Defendants argue that the registration requirement in the Copyright Act, 17 U.S.C.

   § 411(a) applies to Otter’s Complaint and deprives this court of jurisdiction over the case.

   [#12 at 8]. Without such registration, Otter may not proceed with Claim 1, either because

   registration is a jurisdictional prerequisite as a matter of law, or because there is not a

   reasonable apprehension of suit. Otter contends that the Supreme Court’s decision in

   Reed Elsevier made it clear that § 411 is a statutory precondition to a suit for infringement,

   and neither applies to declaratory judgment actions nor presents a jurisdictional bar to

   suits involving unregistered copyrights. [#24 at 3–8].

                 1.     Is the Registration Requirement Jurisdictional?

          The Copyright and Patent Clause of the United States Constitution provides that

   Congress shall have the power to “promote the Progress of Science and useful Arts, by

   securing for limited Times to Authors and Inventors the exclusive Right to their respective

   Writings and Discoveries.” U.S. Const. Art. I § 8, cl. 8. Copyright protection “subsists . . .

   in original works of authorship fixed in any tangible medium of expression.” Sony Corp.

   of Am. v. Universal City Studios, Inc., 464 U.S. 417, 432 (1984) (citing 17 U.S.C. §

   102(a)). A copyright “exists automatically upon the creation and fixation of an original

   work of authorship in a tangible medium of expression.” Chere Amie, Inc. v. Windstar

   Apparel, Corp., 191 F.Supp.2d 343, 350 (S.D.N.Y. 2001); see also 17 U.S.C. § 102(a)

   (“Copyright protection subsists . . . in original works of authorship fixed in any tangible




                                                    13
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 14 of 27




   medium of expression . . . from which they can be perceived, reproduced, or otherwise

   communicated[.]”).

          Copyright registration is encouraged but it is not required. 17 U.S.C. § 408(a)

   (registration is permissive).    An unregistered copyright is still subject to copyright

   protection. Johnson v. Gordon, 409 F.3d 12, 19–20 (1st Cir. 2005) (“[R]egistration is no

   longer a statutory prerequisite to copyright protection.”). The registration requirement

   established in 17 U.S.C. § 411(a) is a general precondition to a “civil action for

   infringement,” but is not required for all “civil actions for infringement.” Section 411(c)

   “permits courts to adjudicate infringement actions over certain kinds of unregistered works

   where the author declares an intention to secure copyright in the work and makes

   registration for the work, if required by subsection (a), within three months after the work’s

   first transmission.”    Reed Elsevier, 559 U.S. at 165 (quotation marks omitted and

   formatting altered). And the United States Supreme Court clearly determined in Reed

   Elsevier that § 411(a)’s registration requirement is not jurisdictional, i.e., does not

   implicate a court’s adjudicatory authority, but rather is a non-jurisdictional precondition to

   filing suit. 559 U.S. at 1247. The distinction is not without difference, as non-jurisdictional

   prerequisites to suit may be excused by the court in certain circumstances, or subject to

   waiver and forfeiture. See, e.g., Kansas by & through Kansas Dep't for Children &

   Families v. SourceAmerica, 874 F.3d 1226, 1247 (10th Cir. 2017).

                 2.       Does Otter Present a Ripe Claim?

          On Reply, Defendants briefly contend that even if registration is not a jurisdictional

   prerequisite, “anticipating a copyright infringement case is not ripe until a copyright


                                                    14
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 15 of 27




   infringement action can be brought, which still requires registration in the Tenth Circuit.”

   [#25 at 4]. This court respectfully disagrees for the following reasons.

          As an initial matter, at the core, Defendants’ argument is simply a repackaged

   argument that § 411(a) registration requirement presents a jurisdictional bar to suit. If a

   litigant could never have a reasonable apprehension of suit without a copyright being

   registered, then ripeness would preclude a court from exercising subject matter

   jurisdiction in every case. Such an outcome is incompatible with the Supreme Court’s

   ruling in Reed Elsevier. Certainly, the lack of copyright registration could be one factor in

   considering whether there is an actual “case and controversy” between the litigants to

   justify subject matter jurisdiction under Article III. Nashville, Chattanooga & St. Louis Ry.

   v. Wallace, 288 U.S. 249, 259 (1933); Columbian Fin. Corp. v. BancInsure, Inc., 650 F.3d

   1372, 1376 (10th Cir. 2011) (holding that it is not the role of the federal courts to resolve

   abstract issues of law, and to that end Article III prohibits courts from issuing advisory

   opinions). But in this case, Defendants identify it as the only basis for arguing that the

   action is premature. Plaintiff alleges that “Defendants have claimed federal copyright

   ownership over the Project Specific Images and/or VHP Images . . . and have alleged

   that Plaintiff has exceeded the scope of any license to use those images, which

   constitutes infringement.” [#1 at ¶ 13]. They fail to address why Plaintiff’s allegations that

   Defendants threatened legal action premised on copyright infringement over at least the

   VHP Images; the formal correspondence from legal counsel that Defendants’ retained

   sole ownership of copyrights to certain images; and would not deliver the Alaska Images

   without first receiving a license agreement are insufficient to “show that there is a


                                                    15
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 16 of 27




   substantial controversy, between parties having adverse legal interests, of sufficient

   immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune,

   Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). Even in turning over the raw Alaska

   Images to Otter, Defendants indicated that “[n]o license is express or implied, and Otter

   has not obtained usage rights.” [#12-2]. This court finds that Plaintiff has alleged

   sufficient facts, taken as a whole under the circumstances, to satisfy the ripeness

   requirement of Article III.

                  3. Registration as a Precondition to a Declaratory Judgment Claim

          The court turns next to the question of whether copyright registration is a non-

   jurisdictional precondition to this case. The Parties point to no Tenth Circuit or District of

   Colorado case precisely on point, and this court could find none independently.

   Accordingly, the court looks to the plain language and legislative framework of the

   Copyright Act and authority outside of this Circuit.

          The plain text of the statute refers to “a civil action for infringement,” not any civil

   action. Infringement is a term of art defined in § 501(a) with enumerated statutory

   provisions for equitable and monetary relief in §§ 502–505. Registration is a prerequisite

   to statutory damages and attorney’s fees in §§ 504 and 505 under § 412, but that section

   goes no further. If § 411 precluded any action that “anticipates a copyright infringement

   suit” as Defendants argue, then there would be no need for § 412 to limit available

   remedies for claims brought without registration because there would be no such claims

   in the first place.




                                                    16
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 17 of 27




          Even when § 501 infringement is the substantive issue in the case—as here with

   Claim (1)(e), the declaratory claim for non-infringement—courts have concluded that the

   registration requirement does not always apply when considering a prevailing party’s

   entitlement to statutory costs and fees. 16 Casa Duse, LLC v. Merkin, 791 F.3d 247, 263

   (2d Cir. 2015) (“[Defendant] argues that [§ 412] prohibits [Plaintiff], which did not register

   a copyright in the film, from collecting fees and costs. But [Plaintiff] has not brought an

   “infringement action.” It seeks instead a declaratory judgment that it has not infringed on

   [Defendant’s] putative copyright.”); Latin Am. Music Co. v. Am. Soc'y Of Composers,

   Authors & Publishers, 642 F.3d 87, 90 (1st Cir. 2011) (same); Corwin v. Quinonez, 858

   F. Supp. 2d 903, 908–09 (N.D. Ohio 2012) (collecting authority distinguishing a copyright

   infringement action subject to § 411 from other actions). These cases underscore that

   the statute’s reference to “infringement action” does not encompass every case where

   infringement may be at issue.

          To subject declaratory judgment actions of non-infringement which seek to

   establish the plaintiff’s non-infringement to § 411(a)’s registration requirement would

   improperly skew the balance between copyright holders and others in or using the

   creative arts. Section 408 of the Copyright Act permits the “owner of the copyright” to

   seek registration in the Copyright Office. Logically, a non-owner/potential-infringer cannot

   properly seek registration. Accordingly, a copyright holder could create a cloud over the

   use or creation of work by declining to register a copyright but yet threatening a potential

   infringer with legal action.   In that scenario, the application of § 411(a) registration

   requirement would de facto divest the potential infringer of any legal recourse. See Latin


                                                    17
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 18 of 27




   Am. Music Co., 642 F.3d at 90. Yet a copyright holder could elect to register a copyright

   at any time and then commence suit. Telebrands Corp. v. Exceptional Prod. Inc., No. 11-

   CV-2252, 2011 WL 6029402, at *3 (D.N.J. Dec. 5, 2011).

          The court therefore declines to adopt Defendants’ claim that the registration

   requirement applies in this case and finds that none of Plaintiff’s claims are subject to

   dismissal under § 411(a) of the Copyright Act.

   II.    Subject Matter Jurisdiction over Supplemental Claims

          As part of its duty to assure itself of subject matter jurisdiction, the court now turns

   to whether there is supplemental jurisdiction over the state law claims brought by Otter.

   Defendants argue that the failure of federal question jurisdiction necessarily requires the

   dismissal of state law claims premised on supplemental jurisdiction. [#12 at 14]. In

   addition, Defendants argue that there is no separate diversity jurisdiction over Otter’s

   state law claims, as Otter does not bring this action pursuant to the court’s diversity

   jurisdiction and does not contest the assertion that the amount in controversy is below the

   $75,000 threshold for diversity jurisdiction. [#1 at ¶ 8; #12 at 14; #24].

          A district court has supplemental jurisdiction over state law claims that arise from

   a common nucleus of operative fact with the federal law claim such that together the

   claims form “part of the same case or controversy.” 28 U.S.C. § 1367(a); Estate of

   Harshman v. Jackson Hole Mountain Resort Corp., 379 F.3d 1161, 1164 (10th Cir. 2004).

   The question then becomes whether the declaratory claims arising under the Act, which

   may only implicate certain images, share a sufficient factual nexus with the remainder of

   the photographic images shot by Mr. L’Heureux such that those federal question claims


                                                    18
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 19 of 27




   may provide this court with supplemental jurisdiction over the others. Based on the record

   before it, this court concludes that the claims are sufficiently related for the exercise of

   supplemental jurisdiction.

          The Parties in this case have a longstanding relationship, and the images at issue

   in this case were taken over a more-than-three-year period from 2015 to early 2018. [#1

   at ¶¶ 16, 42]. These photos were shot under several different contracts, pursuant to

   different business arrangements, and even using different intermediaries such as Union

   or VHP. [Id. at ¶¶ 16–50]. However, Otter pleads that Defendants’ demand following the

   dispute over the Alaska Images was not limited to simply the Alaska Images. Instead,

   Plaintiff alleges that Defendants asserted that they owned all of the images at issue in

   this case or that Plaintiff had exceeded its licenses to certain of those images. [#1 at ¶¶

   50, 52]. A single demand for payment under multiple contracts based on the same or

   substantially the same legal basis is sufficiently related. Under the current facts, all claims

   arise from a common nucleus of operative fact such that the exercise of supplemental

   jurisdiction is appropriate.

   III.   Supplemental Claims Individually

          The court now turns to Defendants’ specific challenges pursuant to Rule 12(b)(6)

   to the individual state law claims, except the Second Claim for breach of contract which

   is not challenged in Defendants’ Motion to Dismiss except as to subject matter jurisdiction

   as addressed above.




                                                    19
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 20 of 27




          A.     Claims Three and Four: Civil Theft and Conversion

          In Claim Three, Otter alleges that Defendants’ retention of the Alaska Images

   constitutes civil theft under Colo. Rev. Stat. § 18-4-405. [#1 at ¶¶ 64–68]. In Claim Four,

   Otter alleges that L’Heureux’s retention of the Alaska Images constitutes conversion

   under Colorado law. [#1 at ¶¶ 69–74]. These claims will be analyzed together because

   the economic loss rule operates to preclude both claims on the same basis.

          Defendants argue that the civil theft claim fails because Otter merely owns a

   license to the images by its own admission, and there can be no theft when Otter

   concedes that STN and Mr. L’Heureux are the true owners of the Alaska Images. [#12

   at 9–10]. Further, the economic loss rule precludes recasting a breach of contract claim

   as a tort absent distinguishable tortious conduct. [Id. at 10–13].

          Civil Theft and Conversion from a Licensee. Defendants argue that a licensee,

   which Otter pleads that it is as to the so-called Otter Images, cannot sue for civil theft or

   conversion because those claims require the property to belong to another, which is not

   the case between a licensee and licensor. [Id. at 9–10]. Otter contends that these claims

   require only that the other party have exercised some form of unauthorized dominion or

   ownership over the property at issue such that the other party is deprived of its interest in

   the property. [#24 at 11–12].

          Conversion and civil theft require an unauthorized act of control or ownership over

   “personal property belonging to another.” Rhino Fund, LLLP v. Hutchins, 215 P.3d 1186,

   1195 (Colo. App. 2008), as modified on denial of reh’g (Dec. 24, 2008). A license grants

   a property interest in the object of the license good against a hypothetical third-party


                                                   20
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 21 of 27




   tortfeasor and a contract right good against the licensor. The licensor does not transfer

   any ownership interest in the property to the licensee. Xtomic, LLC v. Active Release

   Techniques, LLC, 340 F. Supp. 3d 1092 (D. Colo. 2018) (“Where a nonexclusive license

   exists, the creator or licensor of the work does not transfer ownership of the copyright to

   the licensee, but simply permits the use of a copyrighted work in a particular manner.”

   (quotations omitted)). If a third-party broke into Otter’s offices and stole the USB drive

   with the Alaska Images, Otter would have a cause of action against them for replevin for

   return of the property. But when Mr. L’Heureux allegedly violates Otter’s contract rights

   in the Images, he only incurs potential liability for breach of contract. 3 Melville B. Nimmer

   & David Nimmer, Nimmer On Copyright § 10.15[A][1]. This conclusion is closely linked

   with the economic loss rule discussed below—Mr. L’Heureux cannot incur tort liability for

   interfering with Otter’s contractual rights under the facts as alleged.

            The Civil Theft Claim and the Economic Loss Rule. The Parties’ disagreement

   centers on the availability of a civil theft claim for a breach of duties owed under a contract.

   To resolve the matter before it, the court must substantively interpret divided Colorado

   law on this subject. Absent clear guidance from the Colorado Supreme Court, a federal

   court exercising diversity jurisdiction must make an Erie guess as to how that court would

   rule. Pehle v. Farm Bureau Life Ins. Co., 397 F.3d 897, 901 (10th Cir. 2005). If the

   authority at the state intermediate court is inconsistent or reflects a split of authority, then

   this court must predict how the State Supreme Court would resolve the ambiguity in light

   of exiting authority. Daitom, Inc. v. Pennwalt Corp., 741 F.2d 1569, 1574–75 (10th Cir.

   1984).


                                                     21
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 22 of 27




          Most authority cited by the Parties or found by this court’s research supports

   Defendants contention that the economic loss rule precludes a tort—including a civil theft

   claim—unless the breaching party has violated some duty independent of those duties

   established in the contract. See W. Convenience Stores, Inc. v. Thielen, No. 09-CV-

   02626- LTB-BNB, 2011 WL 866755, at *7 (D. Colo. Mar. 14, 2011) (holding that economic

   loss rule barred civil theft claim where the two were “inextricably intertwined”); Rees v.

   Unleaded Software, Inc., 383 P.3d 20, 28 (Colo. App. 2013) (“[I]t is clear from the

   allegations that the civil theft claim arises out of the alleged breaches of contract. Thus,

   the civil theft claim fails because nothing in the complaint could be construed to establish

   an independent legal duty.”), rev’d in part on other grounds sub nom. Van Rees v.

   Unleaded Software, Inc., 373 P.3d 603 (Colo. 2016); Makoto USA, Inc. v. Russell, 250

   P.3d 625, 629 (Colo. App. 2009) (applying economic loss rule to preclude civil theft claim).

          The lone contrary authority before the court is Bermel v. BlueRadios, Inc., 2017

   COA 20, ¶ 22, cert. granted, No. 17SC246, 2017 WL 3016382 (Colo. July 3, 2017), which

   is currently before the Colorado Supreme Court on precisely this issue. Oral argument

   was held on February 13, 2018.           Bermel held that the judge-made doctrine of the

   economic loss rule cannot trump a party’s entitlement to the statutory remedy of civil theft.

   With due respect to the Bermel court, this court is not persuaded that Bermel is controlling

   in this situation for several reasons.

          First, applying Bermel would permit a double recovery as Plaintiff does not plead

   these claims in alternative to its breach of contract cause of action. If Mr. L’Heureux’s

   single act of retaining the Alaska Images gives rise to double liability for civil theft and


                                                    22
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 23 of 27




   breach of contract, then Otter would recover twice for the same harm. In fact, Otter would

   recover additional damages because the civil theft statute authorizes treble damages,

   costs, and attorney’s fees. C.R.S. § 18-4-405; A-1 Auto Repair & Detail, Inc. v. Bilunas-

   Hardy, 93 P.3d 598, 604 (Colo. App. 2004) (“To be awarded treble damages, attorney

   fees, and costs under § 18-4-405, a plaintiff need only prove the defendant committed

   acts constituting one of the statutory crimes of theft.”). Otter has indeed made such a

   request for statutory enhanced damages. [#1 at 18]. With exceptions not relevant here,

   Colorado law disfavors such double recovery. Calderon v. Am. Family Mut. Ins. Co., 383

   P.3d 676, 679 (Colo. 2016); see also Quist v. Specialties Supply Co., 12 P.3d 863, 866

   (Colo. App. 2000) (“A plaintiff may not receive a double recovery for the same injuries or

   losses arising from the same conduct.”). Such additional recovery would also run contrary

   to the general principle that a breach of contract is not morally blameworthy and a party

   may not recover more than the measure of its actual loss. See Mortg. Fin., Inc. v.

   Podleski, 742 P.2d 900, 903 (Colo. 1987).

          Second, Bermel’s holding was not categorical. The Bermel court recognized that

   there was contrary authority from the Colorado Court of Appeals—namely Makoto—and

   did not disturb that ruling.     See Bermel, ¶ 28 (“disagreeing” with Makoto but not

   overruling); id. at n.1 (“We agree that under the facts of Makoto, the [other] decision

   precluded the plaintiff’s civil theft claim in that case.”). Thus, even if Bermel applied, it is

   not categorical, and it does not provide any clear rule to guide this court in determining

   its applicability to the present case.




                                                     23
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 24 of 27




          Finally, the relevant inquiry is whether the Defendant has breached a duty

   independent of those established in the contract. Town of Alma v. AZCO Const., Inc., 10

   P.3d 1256, 1264 (Colo. 2000); Grynberg v. Agri Tech, Inc., 10 P.3d 1267, 1269 (Colo.

   2000). In this case, the civil theft and conversion claims do not allege any conduct over

   than Mr. L’Heureux’s failure to execute his contractual duties and deliver the Alaska

   Images. Plaintiff does not identify any independent tort duty that Defendant breached in

   so doing. The court’s Erie guess is that the Colorado Supreme Court’s ultimate resolution

   of Bermel will result in the continuing availability of the economic loss rule to civil theft

   claims arising solely from (non-)performance of contractual obligations. Accord Rhino

   Fund, LLLP v. Hutchins, 215 P.3d 1186, 1194 (Colo. App. 2008), as modified on denial

   of reh’g (Dec. 24, 2008) (declining to apply economic loss rule when the plaintiff had no

   standing to sue under the contract and thus had only the tort claim to remedy the harm).

          The Conversion Claim and the Economic Loss Rule. The court finds that the

   economic loss rule applies to the conversion claim as well when the conversion claim is

   inextricably intertwined with the performance of contractual obligations and does not

   implicate independent duties. Contrary to Otter’s claim that intentional breaches are

   distinguishable from negligent breaches in relation to application of the economic loss

   rule, Colorado courts have expressly rejected that contention. Hamon Contractors, Inc.

   v. Carter & Burgess, Inc., 229 P.3d 282, 291–92 (Colo. App. 2009), as modified on denial

   of reh’g (June 11, 2009) (“[Other courts], consistent with Colorado law, [focus] on the

   sources of the duties allegedly breached, not on whether the torts at issue concerned pre-

   or post-contractual conduct or intentional or merely negligent conduct.”).


                                                   24
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 25 of 27




          Plaintiff’s authority does not change this analysis. United Int’l Holdings, Inc. v.

   Wharf (Holdings) Ltd., 210 F.3d 1207, 1226 (10th Cir. 2000), found there was an

   independent breach of a fiduciary duty as joint venture partners separate and apart from

   contractual duties. Further, the Wharf court found that, consistent with Colorado law,

   fraudulent conduct in contracting may form a separate basis of liability than the contract

   itself. Id. That is not the case here where there was no independent commission of an

   intentional tort. The court comes to the same conclusion regarding Plaintiff’s other

   authority; Colorado law exempts intentional torts from the economic loss rule when the

   commission of the independent tort is distinct from performance of the contract

   obligations. Engeman Enterprises, LLC v. Tolin Mech. Sys. Co., 320 P.3d 364, 372 (Colo.

   App. 2013) (“[M]erely proving willful and wanton conduct is not sufficient to avoid the

   economic loss rule. . . . [D]ivisions of this court have repeatedly applied the economic loss

   rule to bar intentional tort claims when no independent duty of care existed.”). Hewing to

   the Colorado Supreme Court’s consistent holding that the source of the duty determines

   the applicability of the economic loss rule, Town of Alma, 10 P.3d at 1264; Grynberg, 10

   P.3d at 1269, the court finds that the conversion claim at issue here is barred by the

   economic loss rule and recommends dismissal on this basis.

          Claim Five. In Claim Five, Otter alleges that Defendants’ retention of the Alaska

   Images constitutes unjust enrichment under Colorado law. [#1 at ¶¶ 75–77]. Defendants

   argue that unjust enrichment is unavailable as a claim where there are other adequate

   remedies at law. [#12 at 13–14]. Otter counters that the unjust enrichment claim is made

   in the alternative to the breach of contract claim, and thus dismissal on this point would


                                                   25
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 26 of 27




   be improper at this juncture. [#24 at 15–16]. The court agrees with Otter; even if the

   unjust enrichment claim is inconsistent with the breach of contract claim—the former is

   an equitable remedy presuming no contract or a contract implied at law while the latter

   obviously requires an actual contract—there is no reason that Otter cannot assert

   alternate grounds for relief in the Complaint.     Claim Five states a plausible and

   permissible claim for relief, and dismissal is not recommended.




                                                 26
Case 1:18-cv-01724-CMA-NYW Document 26 Filed 01/15/19 USDC Colorado Page 27 of 27




                                            CONCLUSION

          For the foregoing reasons, this court respectfully RECOMMENDS that:

          (1)    Defendants’ Motion to Dismiss Under FRCP 12(b)(6) and 12(b)(1) [#12] be

                 GRANTED IN PART and DENIED IN PART; and

          (2)    Claims Three and Four of the Complaint be DISMISSED. 4



          DATED: January 15, 2019                   BY THE COURT:


                                                    ____________________________
                                                    Nina Y. Wang
                                                    United States Magistrate Judge




   4 Within fourteen days after service of a copy of the Recommendation, any party may
   serve and file written objections to the Magistrate Judge’s proposed findings and
   recommendations with the Clerk of the United States District Court for the District of
   Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583
   (10th Cir. 1995). A general objection that does not put the District Court on notice of the
   basis for the objection will not preserve the objection for de novo review. “[A] party’s
   objections to the magistrate judge’s report and recommendation must be both timely and
   specific to preserve an issue for de novo review by the district court or for appellate
   review.” United States v. One Parcel of Real Property Known As 2121 E. 30th Street, 73
   F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar de novo
   review by the District Judge of the Magistrate Judge’s proposed findings and
   recommendations and will result in a waiver of the right to appeal from a judgment of the
   district court based on the proposed findings and recommendations of the magistrate
   judge. See Vega v. Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (District Court’s
   decision to review a Magistrate Judge’s recommendation de novo despite the lack of an
   objection does not preclude application of the “firm waiver rule”); Int’l Surplus Lines Ins.
   Co. v. Wyo. Coal Ref. Sys., Inc., 52 F.3d 901, 904 (10th Cir. 1995) (by failing to object to
   certain portions of the Magistrate Judge’s order, cross-claimant had waived its right to
   appeal those portions of the ruling); Ayala v. United States, 980 F.2d 1342, 1352 (10th
   Cir. 1992) (by their failure to file objections, plaintiffs waived their right to appeal the
   Magistrate Judge’s ruling). But see Morales-Fernandez v. INS, 418 F.3d 1116, 1122 (10th
   Cir. 2005) (firm waiver rule does not apply when the interests of justice require review).
                                                   27
